Citation Nr: 0335179	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to service connection for neuromotor tremors 
of the hands.

3.  Entitlement to service connection for arterial sclerotic 
heart disease (ASHD) with hypertension.

4.  Entitlement to an initial rating in excess of 70% for 
Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

To the veteran served on active duty from a May 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  With regard to the service connection claims, a notice 
of disagreement was received in May 1998, a statement of the 
case was issued in August 1998 and a substantive appeal was 
received in September 1998.  

The RO denied service connection for PTSD in February 1998.  
Service connection was subsequently granted by an August 1998 
rating decision and a 10 percent disability evaluation was 
assigned.  A notice of disagreement to the original 
disability evaluation was received in September 1998.  A 
statement of the case was issued in January 2000 and a 
substantive appeal was received in February 2000.  Through 
subsequent rating decisions, the rating for the PTSD was 
increased to 70 percent, effective from December 23, 1996. 


REMAND

In the appellant's brief dated in November 2003, the 
veteran's representative requested that the issues on appeal 
be remanded for VA examinations.  With regard to the PTSD 
claim, the representative seemed to indicate that the 
severity of the disability had increased since the last VA 
examination which was conducted in December 1999.  With 
regard to the service connection claims, the veteran's 
representative requested that competent medical opinions be 
obtained to determine if there is any link between the 
erectile dysfunction, ASHD and hypertension, and/or 
neuromotor tremors of the hands and the service-connected 
disabilities of PTSD and diabetes mellitus.  

A review of the claims files reveals that there have been no 
VA examinations which provided the requested evidence with 
the exception of an August 2000 VA neurological evaluation 
which determined that there was no link between the veteran's 
hand tremors and his service-connected PTSD.  The report of 
the August 2000 VA examination did not provide an opinion as 
to whether any hand tremors were linked to the veteran's 
service-connected diabetes mellitus.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the evidence does not adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Court has also 
held that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining pertinent outstanding medical records as well as 
adequate VA examinations.  Littke v. Derwinski, l Vet. 
App. 90 (l990).  Based on the above, the Board finds that the 
veteran should be scheduled for VA examinations to determine 
the nature, extent and etiology of any erectile dysfunction, 
ASHD with hypertension and/or tremors of the hands found on 
examination including whether the disorders are linked to in 
any way to the service-connected PTSD and diabetes mellitus.  
The veteran should also be scheduled for a VA examination to 
determine the current extent of severity of the service-
connected PTSD.

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions: 

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology of any 
erectile dysfunction, ASHD, hypertension 
and neuromotor tremors found on 
examination.  The claims folder must be 
made available to the examiners for 
review in connection with the 
examination.  All necessary testing 
should be accomplished.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  As to any of the claimed 
disorders found to be preent on 
examination, the appropriate examiner 
should express an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or higher degree of 
probability) that such disorder is 
causally related to the veteran's period 
of active duty, or is proximately due to 
or the result of either the service-
connected PTSD or the service-connected 
diabetes mellitus.  If the examiner 
cannot offer a requested opinion without 
engaging in speculation that fact should 
be noted and a rationale should be 
provided.

3.  The veteran should also be afforded a 
psychiatric examination to determine the 
nature and extent of disability from the 
service-connected PTSD.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under VA's rating criteria for 
PTSD.  The examiner should also assign a 
Global Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



